DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant' s amendment filed on January 19, 2022 was received.  Claims 1-2 were amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on October 28, 2021. 

Claim Rejections
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1-7 are withdrawn because claims 1 and 2 have been amended.

Reasons for Allowance
Claims 1-7 are allowed.  The closest prior arts Klug et al. (US 2015/0104635 A1) teaches a method for applying a multiple coating on a surface of a polymer substrate ([0085]), comprising applying in order of primer coat, a base coat (with pigment) and a clear coat to a surface of the polymer substrate and cured ([0084], [0086]).  However, Klug et al. do not explicitly teach nor suggest the formulations of base coat and the clear 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717